This was a scire facias against the Sheriff of Brunswick County as special bail for one David Treadwell, against whom the plaintiffs had recovered a judgment. The defendants pleadednul tiel record, payment, statute of limitations, no ca. sa. issued, no ca. sa. returned. Much controversy existed as to the sufficiency of the ca. sa. The presiding judge charged the jury that the ca. sa. produced was void, as not corresponding     (120) with the judgment; whereupon they returned a verdict in favor of the defendant on all the issues; and from the judgment the plaintiffs appealed.
Whatever error the judge may have committed in the opinion he expressed as to the insufficiency of the ca. sa. produced in evidence, the Court cannot look into it. Among other defenses the defendant pleaded that the debt recovered by the plaintiffs was paid; and the jury have found that plea to be true, as well as the others. This finding puts the construction on the ca. sa. out of the question. Morrisey v. Bunting, 12 N.C. 3, andBullock v. Bullock, 14 N.C. 260, are direct authorities. And this we must especially hold, because it appears from the case that the debt was in fact, paid; for the debt and costs amounted to the sum of $209.36, and upon a fi. fa. the sheriff returned the sale of a negro for $307.
PER CURIAM.                           Judgment affirmed.
NOTE. — The cases of Patrick Murphy and Isaac Northrop against the same defendants, depending upon the same principle, were determined in the same way at this term. *Page 96 
(121)